Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Applicant’s claimed invention regards display device comprising detecting moving track of a touch object on a touch screen and obtaining preset control information associated with the content, the preset control information specifying a conversion relationship between the coordinates of the touch of the touch object and a value of a control parameter for controlling a screen displaying location, a displaying color, or a displaying time point of the content, and converting by the processing circuitry and based on the conversion relationship, the coordinates of the touch object to the value of the control parameter. Following are relevant prior arts with touch detection and control over network between a client device and a server but do not specifically teach all of the limitations discussed above in claimed in claims 1, 12 and 20.
	Ryman (PGPUB 2012/0266068 A1) - Ryman teaches touch & move processing between client and server.
	Fok et al (PGPUB 2011/0099497 A1) – Fok teaches drag and drop operation across remote desktop applications.
	Choi et al (PGPUB 2015/0066643 A1) – Choi teaches device and server for transmitting information regarding contents of application between the device and the server.
	Narita et al (PGPUB 2016/0378329 A1) – Narita teaches communicating operation based on swipe operations from terminal devices to the server devices.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691